*1063AMENDED OPINION
PER CURIAM.
These consolidated appeals emanate from separate orders entered by the probate division and general jurisdiction division of the Circuit Court, Eleventh Judicial Circuit. Both orders were entered due to the appellant’s failure to file a notice of independent action regarding its creditor’s claim against the estate as required by section 733.705(3), Florida Statutes (1985). In the probate proceeding, the appellant’s motion to extend the time for the filing of the requisite notice was denied. In the general jurisdiction division, a summary final judgment was entered against the appellant. Because we held in Z & O Realty v. Lakow, 519 So.2d 3 (Fla. 3d DCA 1987) that the statute was unconstitutional, both rulings are incorrect.1 Accordingly, we reverse the summary final judgment entered by the general jurisdiction division. It is unnecessary for us to reverse the order denying the motion to extend the time for the filing of such a claim in the probate division since our decision in Z&O Realty made the separate filing unnecessary. As we did in Z & O Realty, we acknowledge that this decision also conflicts with Golden v. Atlantic Nat’l. Bank, 481 So.2d 16 (Fla. 1st DCA 1985), review denied, 492 So.2d 1332 (Fla.1986).

. At the time the trial court entered the summary final judgment under review, it quite properly relied upon Golden v. Atlantic Nat’l. Bank, 481 So.2d 16 (Fla. 1st DCA 1985), review denied, 492 So.2d 1332 (Fla.1986).